Exhibit 10.1

CONSULTING AGREEMENT

Consulting Agreement (the “Agreement”) dated as of April 11, 2008 between The
Providence Service Corporation and its assignees (collectively, the “Company”),
and Steven I. Geringer (the “Consultant”).

WHEREAS, the Consultant served on the Company’s Board of Directors since 2002
and resigned from the Company’s Board of Directors in April 2008 for personal
reasons; and

WHEREAS, the Company recognizes that the Consultant possesses knowledge and
expertise in the healthcare business and will provide valuable assistance to the
Company; and

WHEREAS, the Consultant is desirous of committing himself to serve the Company
on the terms provided herein.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties contained in this Agreement, the parties
hereto agree as follows:

1. Engagement and Duties of Consultant. The Company hereby engages the
Consultant, and the Consultant hereby agrees to be engaged as a consultant to
the Company for period commencing on April 11, 2008 until May 31, 2010 (the
“Term”), unless sooner terminated by the Company, to perform such consulting
services as requested from time to time by the Board of Directors and management
of the Company including, without limitation, evaluating opportunities in the
healthcare industry (the “Business”) and assisting the Company with developing
services applicable to the Business (the “Services”). The Company shall have the
right at any time, exercisable upon thirty (30) calendar days advance written
notice, to terminate this Agreement. In the event the Company terminates this
Agreement, the Consultant shall be entitled to receive the balance of the
monthly payments through the end of the Term and all options and restricted
shares granted pursuant to this Agreement shall immediately vest. The services
described in this Section 1 shall be rendered by Consultant without any direct
supervision by the Company and at such time and place and in such manner
(whether by conference, telephone, letter or otherwise) as Consultant may
determine.

2. Time Commitment of the Consultant. During the term of this Agreement, the
Consultant shall make himself available for and at such times as may be required
by the Company for the business of the Company, and shall perform the duties of
his engagement as provided herein, promptly, with fidelity, and to the best of
his ability.

3. Compensation. As compensation for the Consultant’s services, the Company
hereby agrees to pay the Consultant, and the Consultant agrees to accept as full
compensation for his services, an monthly fee of $6,666.67 to be paid in advance
for each such month on the 15th day of each calendar month during the Term, less
such deductions or amounts to be withheld as shall be required by applicable law
and regulations. These payments will terminate upon the death of the Consultant.

The Company shall not be required to reimburse the Consultant for expenses
incurred by him in the performance of his duties hereunder. In addition, upon
execution of this Agreement the



--------------------------------------------------------------------------------

Consultant shall receive an award of 1,334 shares of the Company’s “restricted”
common stock (“initial award”) pursuant to the Company’s 2006 Long Term
Incentive Plan (the “2006 Plan”). The initial award shall vest in two equal
installments on each of January 2, 2009 and January 3, 2010. In addition,
subject to stockholder approval of an amendment to increase the number of shares
of the Company’s common stock available for issuance under the 2006 Plan, the
Consultant will receive under the 2006 Plan the following awards: (A) on the
date of such stockholder approval, (i) non-qualified stock options to purchase
6,666 shares of the Company’s common stock, which shall vest in two equal
installments on January 1, 2009 and January 1, 2010, respectively and (ii) an
award of 1,334 shares of the Company’s “restricted” common stock, which shall
vest in two equal installments on January 1, 2009 and January 1, 2010,
respectively, and (B) on the first business day of 2009 (i) non-qualified stock
options to purchase 3,334 shares of the Company’s common stock, and (ii) an
award of 667 shares of “restricted” common stock. The awards referred to in
(B) above will vest on the first anniversary of the date of grant. The terms and
conditions of such options and restricted stock awards shall be consistent with
awards made pursuant to the Company’s 2006 Plan generally as reflected in an
option agreement and a restricted stock agreement among the parties.

4. Confidentiality; Use of Name. Consultant shall not divulge or disclose to
third parties, without the written consent of the Company, any material
information obtained from or through the Company in connection with Consultant’s
performance of his obligations under this Agreement which can reasonably be
determined to be proprietary or confidential, unless (a) such information is
known by Consultant prior to obtaining it from the Company, (b) such information
is already available in the public domain or (c) the information is obtained by
Consultant from a third party who, to the knowledge of Consultant, did not
receive it directly or indirectly from the Company (“Confidential Information”).
Consultant acknowledges that he may have access to confidential, proprietary and
sensitive information and materials regarding the Company and agrees to maintain
the confidentiality of all such information and materials and to use any such
materials solely for the purpose of his performance of his obligations under
this Agreement. The foregoing notwithstanding, Consultant may disclose
Confidential Information to the extent required by applicable federal, state or
local law, regulation, court order, or other legal process, provided he has
given the Company prior written notice of such required disclosure and, to the
extent reasonably possible, has given the Company an opportunity to contest such
required disclosure at the Company’s expense.

The Consultant further acknowledges that the Company is a public company and
that the Consultant will not purchase or sell any of the Company’s securities
while in possession of any material non-public information acquired as a result
of the Services performed pursuant to this Agreement without the prior consent
of the Company’s General Counsel.

Notwithstanding anything in this Agreement to the contrary, the Consultant may
not use the Company’s name in his marketing and promotional materials without
the Company’s written consent.

5. Ownership of Property. The ownership of the materials, information and
techniques used or developed in connection with the Services shall be as
follows:

 

-2-



--------------------------------------------------------------------------------

(a) The materials, information and techniques supplied by the Company for use by
the Consultant, and all summaries and extracts of any of them shall be the
exclusive property of the Company. The Consultant shall return to the Company
any materials provided by the Company promptly upon request and will not retain
any copies in any form of any such information.

(b) Any written materials developed or prepared by the Consultant in connection
with the Services shall be the property of the Company.

(c) All forms, computer programs, formulae, methods, techniques and other
non-written materials (whether similar or dissimilar to any of the foregoing)
used in connection with the Services shall be the exclusive property of Company.

6. No Third party Participation. The Consultant shall not utilize the services
of persons to assist the Consultant under this Agreement without the prior
written consent of the Company, which consent shall not be unreasonably withheld
by the Company. Unless otherwise agreed to, the obligations for compensation to
any approved third persons shall be solely the responsibility of the Consultant.

7. Relationship. Nothing contained herein shall create or be deemed to create
any agency, partnership or joint venture between the Consultant and the Company.
The Consultant shall not make any representations, warranties or commitments
which purport to bind the Company without the prior written consent of the
Company. The Company shall not make any representations, warranties or
commitments which purport to bind Consultant without the prior written consent
of the Consultant.

The Consultant and the Company agree that the Consultant is an independent
contractor and not an employee of the Company notwithstanding anything contained
herein to the contrary and shall be subject to Company’s direction only as to
specific areas of the Company’s interests with respect to which the Company
desires the benefit of the Consultant’s services and advice. The Consultant
shall perform his duties hereunder as an independent contractor to the Company
and nothing herein shall constitute the Consultant as an employee or agent of
the Company.

8. Assignments. The Agreement is binding upon and shall inure to the benefit of
the parties hereto and their respective successors, and the assigns of the
Company. The Company may assign this Agreement to any affiliate of the Company.
The Consultant may not assign his interest in this Agreement.

9. Waiver, Modification or Amendment. No waiver of any provision of this
Agreement or modification or amendment of the same shall be effective, binding
or enforceable unless in writing and signed by the parties hereto.

10. Applicable Law. This Agreement shall be governed by and administered in
accordance with the laws of the State of Arizona applicable to agreements made
and to be entirely performed therein.

11. Entire Agreement. This Agreement, and Non-Qualified Stock Option Agreement
and the Restricted Stock Agreement referenced herein, sets forth the entire
agreement

 

-3-



--------------------------------------------------------------------------------

and understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements arrangements and understandings, written or
oral, relating to the subject matter hereof. The Consultant specifically
acknowledges that he has previously received all equity awards and other
compensation as a result of his prior services as a member of the Board of
Directors of the Company. No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE PROVIDENCE SERVICE CORPORATION By:   /s/ Michael N. Deitch   Name:   Michael
N. Deitch   Title:   Chief Financial Officer

 

CONSULTANT /s/ Steven I. Geringer Steven I. Geringer